01-1535-cr(L)
     In re Terrorist Bombings of the U.S. Embassies in E. Afr.

                                           UNITED STATES COURT OF APPEALS
                                              FOR THE SECOND CIRCUIT

                                                    SUMMARY ORDER
     Rulings by summary order do not have precedential effect. Citation to summary orders filed
     on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
     Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
     filed with this court, a party must cite either the Federal Appendix or an electronic database
     (with the notation “summary order”). A party citing a summary order must serve a copy of it
     on any party not represented by counsel.

 1          At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
 3   on the 26th day of January, two thousand eleven.
 4
 5   PRESENT:
 6
 7              WILFRED FEINBERG ,
 8              JON O. NEWMAN ,
 9              JOSÉ A. CABRANES,
10                                   Circuit Judges.
11    - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
12   IN RE TERRORIST BOMBINGS OF THE U.S. EMBASSIES IN
13   EAST AFRICA
14
15   UNITED STATES OF AMERICA ,
16
17                        Appellee,
18                                                                                                  Nos.    01-1535-cr (L)
19                        -v.-                                                                              05-0920-cr (Con)
20
21   MOHAMED RASHED DAOUD AL -O’WHALI, also known as Khalid
22   Salim Saleh Bin Rashed, also known as Moath, also known as Abdul
23   Jabbar-Ali Abel-Latif,
24
25                        Defendant-Appellant.
26   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
27
28   FOR DEFENDANT-APPELLANT:                                       Frederick H. Cohn, New York, NY.
29
30   FOR APPELLEE:                                                  David Raskin, Assistant United States Attorney (Preet
31                                                                  Bharara, United States Attorney, on the brief, and Katherine
32                                                                  Polk Failla, Assistant United States Attorney, of counsel),
33                                                                  United States Attorney’s Office for the Southern District
34                                                                  of New York, New York, NY.

                                                                           1
 1           Appeal from a February 9, 2010 order of the United States District Court for the Southern
 2   District of New York (Kevin Thomas Duffy, Judge).
 3
 4       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
 5   DECREED that the order of the District Court be AFFIRMED.
 6
 7           On May 8, 2000, an indictment against defendant-appellant Mohamed Rashed Daoud al-O’whali
 8   (“defendant”) was filed in 308 counts, charging defendant and others with participating in an
 9   international conspiracy to bomb the U.S. embassies in Nairobi, Kenya and Dar es Salaam, Tanzania.
10   The bombings of those embassies, which occurred on August 7, 1998, killed 224 people, including 12
11   American citizens. Defendant was also charged with substantive offenses related to his role in the
12   bombing of the U.S. embassy in Nairobi.
13
14           On May 29, 2001, after a six-month trial in the United States District Court for the Southern
15   District of New York (Leonard B. Sand, Judge), the jury convicted defendant on all counts with which it
16   was ultimately presented. Defendant was sentenced to life in prison.
17
18            On appeal, we affirmed defendant’s conviction and, among other things, upheld Judge Sand’s
19   denial of defendant’s motion to suppress certain inculpatory statements he made in Kenya. See In re
20   Terrorist Bombings of the U.S. Embassies in E. Afr. (Fifth Amendment Challenges), 552 F.3d 177, 213-14 (2d Cir.
21   2008), aff’g United States v. Bin Laden, 132 F. Supp. 2d 168 (S.D.N.Y. 2001).
22
23           On April 14, 2009, defendant moved to remand the case to the District Court for proceedings
24   regarding the voluntariness of his statements based on information newly disclosed by the government
25   about the circumstances of his confession. On April 30, 2009, we granted the motion to remand for this
26   limited purpose.
27
28           On remand, the case was assigned to Judge Duffy. On September 8, 2009, defendant sought to
29   reopen his suppression hearing in full, claiming that the information recently disclosed by the
30   government had been withheld in violation of Brady v. Maryland, 373 U.S. 83 (1963). On February 9,
31   2010, after the District Court had reviewed submissions from the parties, held a one-witness hearing,
32   and viewed videotapes of other relevant testimony, it denied defendant’s motion in all respects. This
33   appeal followed.
34
35           After considering the parties’ arguments in full, we find defendant’s claims on appeal to be
36   without merit. The order of the District Court is AFFIRMED for the reasons stated by the District
37   Court in its comprehensive Memorandum & Order of February 9, 2010.
38
39
40                                                             FOR THE COURT,
                                                               Catherine O’Hagan Wolfe, Clerk of Court




                                                           2